Citation Nr: 0109036	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  What evaluation is warranted for the left ear hearing 
loss from February 11, 1999?

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
back injury.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
noncompensable evaluation for left ear hearing loss.  Service 
connection was denied for right ear hearing loss.  The 
veteran has also perfected an appeal from a March 2000 rating 
action by which the RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for a back 
disability.  


FINDING OF FACT

Right ear hearing loss is attributable to inservice acoustic 
trauma.  


CONCLUSION OF LAW

Right ear hearing loss was incurred in service  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.385 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran contends that he is suffering bilateral defective 
hearing as a result of acoustic trauma in service.  The 
veteran's DD Form 214 note that his primary specialty for 
most of his service was tank systems mechanic with Army armor 
units.  Service connection for left ear hearing loss was 
granted in the rating action on appeal.  

Service medical records include the report of a February 1973 
enlistment examination which included an audiological 
evaluation using pure tone thresholds.  Pure tone thresholds 
were reported as 10, 10, 5 and 5 decibels in the right ear at 
500, 1000, 2000 and 4000 hertz, respectively.  Like 
measurements of the left ear were 20, 15, 10 and 10 decibels.  

Reports of periodic physical examinations conducted during 
the course of the veteran's lengthy service included reports 
of audiological testing each of which was within normal 
limits for VA rating purposes.  38 C.F.R. § 3.385.  On the 
report of a May 1993 retirement examination, pure tone 
thresholds were reported as 5, 5, 0, 10, 15 and 20 decibels 
in the right ear at 500, 1000, 2000, 3000, 4000 and 6000 
hertz, respectively.
 
Post-service VA treatment records include the report of a 
February 1999 audiological examination; however, the results 
are presented in graphic form only.

In August 1999, the veteran was afforded a VA audiological 
examination for compensation purposes.  He complained of 
hearing loss and tinnitus and reported a history of noise 
exposure in service.  The veteran reported a short post-
service history as an auto mechanic, but denied a history of 
recreational noise exposure.  The results of the audiometric 
examination reported pure tone air conduction thresholds as 
15, 20, 10, 20 and 40 decibels in the right ear at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.  A speech 
discrimination score of 96 percent was recorded for the right 
ear.  The diagnostic tests were interpreted as being 
consistent with February 1999 test results.  The examiner 
noted that the veteran's hearing was poorer than average for 
his age.  The veteran had reported exposure to loud noise for 
20 years on active duty and employment for only three years 
following discharge from service.  It was the examiner's 
opinion that it "is at least as likely as not that the loud 
noise [the veteran] reports he was exposed to while [on] 
active duty is a contributor to his hearing impairment."  

II.  Analysis

Initially, the Board finds that the matter has been 
adequately developed for the purpose of appellate review.  
See generally Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service medical records do not include any findings 
pertaining to hearing loss; however, the results of the 
audiometric test performed by VA in August 1999 
(specifically, the auditory threshold at 4000 Hertz is 40 
decibels) show that the veteran's right ear hearing 
disability does meet the criteria set forth at 38 C.F.R. § 
3.385.  When hearing test results at separation from service 
do not meet the regulatory requirements for establishing a 
"disability" at that time, the veteran may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  In such instances, however, a grant of 
service connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d). 

In evaluating the evidence of record, the Board finds that 
the preponderance of the evidence supports the veteran's 
claim and hence, service connection is warranted for right 
ear hearing loss.  While service medical records reveal no 
findings or complaints pertaining to hearing loss, those 
records do include references to the veteran's extensive 
exposure to noise in Army armor units.  In addition, the 
opinion offered as part of the August 1999 VA examination 
relates the currently diagnosed bilateral hearing loss to 
noise exposure in service.  There is no medical evidence of 
record which contradicts that opinion.  

Thus, the Board finds that service connection for right ear 
hearing loss is warranted.  


ORDER

Service connection for right ear hearing loss is granted. 


REMAND

The veteran contends that his service-connected left ear 
hearing loss is more severe than the current rating assigned 
following the initial grant of service connection in the 
rating action on appeal indicates.  The Board notes that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  On remand, the RO should consider a staged 
rating and explain, with applicable effective date 
regulations, any change in the evaluations during the appeal 
period.  

In addition, in light of the grant of service connection for 
right ear hearing loss, and because the rating criteria 
require that both service-connected ears be considered when 
assigning a rating, the Board finds that a remand is required 
in order to afford the RO the opportunity to initially assign 
a rating.  Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to evaluating the severity of the veteran's 
bilateral defective hearing, the Board points out that in the 
rating criteria pertaining to hearing loss were changed 
effective June 10, 1999.  The RO's attention is directed to 
VAOGCPREC 3-00; 65 Fed.Reg. 33422 (2000) regarding 
retroactive applicability of revised rating schedule 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In a December 1996 rating action, the RO denied the veteran's 
original claim of entitlement to service connection for 
cervical spine and low back disabilities.  The veteran was 
notified of that decision later that month; however, no 
appeal was filed and that decision is now final.  38 U.S.C.A. 
§ 7105(c).  In a statement received in July 1999, the veteran 
requested that his claim of entitlement to service connection 
for cervical spine and low back disabilities be reopened.  

Pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim under a law 
administered by VA.  

In addition, an application is incomplete if VA is put on 
notice of the likely existence of competent medical evidence 
that would, if true, be relevant to, indeed, necessary for, a 
full and fair adjudication of an appellant's claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This analysis 
applies equally to applications to reopen previously denied 
claims of service connection. See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996).

In the present case, a March 1999 VA medical chart extract 
noted that the veteran is receiving Social Security 
disability benefits.  It is unclear precisely what 
disabilities warranted the award of those benefits and 
pertinent records in support of that decision have not been 
associated with the claims file.  As part of its obligation 
to review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
defective hearing and a back disorder 
since service.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources, to include 
records pertaining to the appellant's 
1996 surgery for his back.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO, and as 
indicated hereinabove, the veteran must 
be informed if any records requested 
cannot be secured. 

3.  The RO should contact the veteran and 
advise him that, in order to complete his 
application to reopen the claims of 
entitlement to service connection for 
cervical spine and back disabilities, he 
needs to obtain and submit new and 
material evidence as defined in 38 C.F.R. 
§ 3.156.  In this regard, the best 
evidence would be a letter from a 
treating physician stating that it is at 
least as likely as not that the 
appellant's current back disorder is 
related to his military service.  He 
should be given a reasonable opportunity 
to respond to the RO's communication and 
any additional evidence received should 
be associated with the claims folder.

4.  Thereafter, the RO should again 
review the veteran's claim to reopen.  If 
the claim is reopened, any necessary 
additional development, to include a VA 
examination of his back, should be 
undertaken.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

7.  Thereafter, the RO should again 
review the veteran's claims.  With regard 
to the claim for increase for his service 
connected hearing loss, that review 
should include consideration of both the 
old and new rating criteria.  The RO must 
also document its consideration of a 
staged rating and explain, with 
applicable effective date regulations, 
any change in the evaluation during the 
appeal period.  See Fenderson.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


